DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 51, 52, 57-59, 61, 62, 67-69 are rejected under 35 U.S.C.103 as being unpatentable over Huh et al. (US 2009/0228278 A1) in view of Schroeter (US 2009/0259472 A1.)

With respect to Claim 51, Huh et al. disclose
 	A method comprising: 
 	receiving a textual-based communication at a user equipment of a first user, wherein the textual-based communication is received while a content item is being consumed (Huh et al. [0037] FIG. 1 is a front view schematically illustrating a communication device 100 and a wireless head set 200 according to an exemplary embodiment of the present application, [0082] when message information is received in a state in which the user listens to music through the head set, using a music play function supportable by the communication device, the communication device should inform the head set of the reception of the message information, Fig. 6A S610 Receive text message, S620 Transform received text message into voice signal, S630 Playing music? Yes.);
 	presenting the audible communication that was generated by converting the textual- based communication to the first user in combination with the playing the content item (Huh et al. [0083] For example, where the user listens to music at a high volume level, there may be an occasion that the user cannot clearly hear the message information transformed into a voice signal. To this end, it may be possible to automatically reduce the volume level of the music when the voice signal is received (FIG. 6A). In accordance with a certain use example, the music, to which the user is listening, and the transformed message may be transmitted through different channels, respectively (FIG. 6B), [0086] When it is determined at step S630 that the head set 200 is playing music, the controller 110 generates the control signal 110a to reduce the playing volume of the currently-played music (S640). The controller 110 also transmits the transformed message to the head set 200 (S650). The transmission of the control signal 110a to the head set 200 is achieved via the Bluetooth module 170. The controller 250 of the head set 200 adjusts the volume level of the speaker unit 230 in accordance with the control signal 110a.)
 	Huh et al. fail to explicitly teach 
 	in response to receiving the textual-based communication at the user equipment of the first user, determining an urgency level of the textual-based communication; 
 	comparing the urgency level of the textual-based communication to a threshold value;
based on determining that the urgency level of the textual-based communication exceeds the threshold value, generating an audible communication by converting the textual- based communication into audible form; and 
However, Schroeter teaches 
 	in response to receiving the textual-based communication at the user equipment of the first user, determining an urgency level of the textual-based communication (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name, [0042] The system communicates to the user via a hand-free headset 302 in the user’s ear, [0030] information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); 
 	comparing the urgency level of the textual-based communication to a threshold value (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold);
based on determining that the urgency level of the textual-based communication exceeds the threshold value, generating an audible communication by converting the textual- based communication into audible form (Schroeter [0031] the method includes outputting the information as speech to the user, [0042] As a Short Message Service (SMS) text message is received, the system notifies the user through the headset by converting the SMS text message to speech and introducing the SMS text message to the user, saying “John messaged “where are you?” 340); and 
  	Huh et al. and Schroeter are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold.)

	With respect to Claim 52, Huh et al. in view of Schroeter teach
 	wherein the content item is being consumed on the user equipment of the first user (Huh et al. [0037] FIG. 1 is a front view schematically illustrating a communication device 100 and a wireless head set 200 according to an exemplary embodiment of the present application, [0082] when message information is received in a state in which the user listens to music through the head set, using a music play function supportable by the communication device, the communication device should inform the head set of the reception of the message information, Fig. 6A S610 Receive text message, S620 Transform received text message into voice signal, S630 Playing music? Yes.)
 
	With respect to Claim 57, Huh et al. in view of Schroeter teach
 	further comprising processing text from the textual-based communication using a text-to-speech technique to convert the text into the audible form based on a voice of a second user, such that when sounded an audio of the communication is presented in the voice of the second user (Huh et al. [0014] receiving a text message from an external sender; determining whether a voice sample corresponding to the external sender is present in a storage unit of the communication device; transforming the received text message into voice data using the voice sample corresponding to the external sender if the voice sample is present in the storage unit, [0078] When a text message is received (S510), the communication device checks whether there is a voice sample of the associated external sender (S520). This checking may be achieved by checking, by the controller 110, whether there is a voice sample of the external sender in the database unit (hereinafter, referred to as a "storage unit") 164 of the voice transformer 160, [0079] If there is a voice sample of the external sender, a voice transform is executed using the voice sample of the external sender (S530). The voice transform is executed through the voice transform unit 163 of the voice transformer 160. The message transformed into voice data is sent to the head set 200 via the Bluetooth module 170 (S540).)

 	With respect to Claim 58, Huh et al. in view of Schroeter teach
 	wherein a remote server is associated with a social network, and wherein the textual-based communication is a communication on the social network (Schroeder [0021] Fig. 1A, The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device is a small, handheld computing device, a desktop computer, or a computer server, [0029] the notification of communication is an incoming phone call, email, video conference, or SMS message, [0045] Computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Computer-executable instructions also include program modules that are executed by computers in stand-alone or network environments.)

 	With respect to Claim 59, Huh et al. in view of Schroeter teach
 	further comprising: 
 	determining a priority level associated with a second user (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name...Another example includes if you receive an email from a co-worker, information about the co-worker is converted to speech, such as “Sam Smith just wrote you an urgent email about the quarterly report.”, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); and 
 	in response to determining the priority level exceeds a priority threshold assigned by the first user, transmitting a request to generate an audible signal unique to the second user, the audible signal identifying the second user to the first user (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name...Another example includes if you receive an email from a co-worker, information about the co-worker is converted to speech, such as “Sam Smith just wrote you an urgent email about the quarterly report.”, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold.)

With respect to Claim 61, Huh et al. disclose
 	A system comprising: 
0042] The RF circuit 140 is a circuit to enable the communication device 100 to perform transmission and reception of voice and control information with a base station in a wireless manner. The RF circuit 140 performs communications with the base station via an antenna. The RF circuit 140 also receives a text message transmitted from an external sender via the RF circuit 140, Fig. 2) configured to: 
 	receiving a textual-based communication at a user equipment of a first user, wherein the textual-based communication is received while a content item is being consumed (Huh et al. [0037] FIG. 1 is a front view schematically illustrating a communication device 100 and a wireless head set 200 according to an exemplary embodiment of the present application, [0082] when message information is received in a state in which the user listens to music through the head set, using a music play function supportable by the communication device, the communication device should inform the head set of the reception of the message information, Fig. 6A S610 Receive text message, S620 Transform received text message into voice signal, S630 Playing music? Yes.);
 	presenting the audible communication that was generated by converting the textual- based communication to the first user in combination with the playing the content item (Huh et al. [0083] For example, where the user listens to music at a high volume level, there may be an occasion that the user cannot clearly hear the message information transformed into a voice signal. To this end, it may be possible to automatically reduce the volume level of the music when the voice signal is received (FIG. 6A). In accordance with a certain use example, the music, to which the user is listening, and the transformed message may be transmitted through different channels, respectively (FIG. 6B), [0086] When it is determined at step S630 that the head set 200 is playing music, the controller 110 generates the control signal 110a to reduce the playing volume of the currently-played music (S640). The controller 110 also transmits the transformed message to the head set 200 (S650). The transmission of the control signal 110a to the head set 200 is achieved via the Bluetooth module 170. The controller 250 of the head set 200 adjusts the volume level of the speaker unit 230 in accordance with the control signal 110a.)
 	Huh et al. fail to explicitly teach 
 	in response to receiving the textual-based communication at the user equipment of the first user, determining an urgency level of the textual-based communication; 
 	comparing the urgency level of the textual-based communication to a threshold value;

However, Schroeter teaches 
 	in response to receiving the textual-based communication at the user equipment of the first user, determining an urgency level of the textual-based communication (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name, [0042] The system communicates to the user via a hand-free headset 302 in the user’s ear, [0030] information from the email itself is used to discover the topic of the message or an urgency level, and information from metadata is used to tag a notification into a class or category, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); 
 	comparing the urgency level of the textual-based communication to a threshold value (Schroeter [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold);
based on determining that the urgency level of the textual-based communication exceeds the threshold value, generating an audible communication by converting the textual- based communication into audible form (Schroeter [0031] the method includes outputting the information as speech to the user, [0042] As a Short Message Service (SMS) text message is received, the system notifies the user through the headset by converting the SMS text message to speech and introducing the SMS text message to the user, saying “John messaged “where are you?” 340); and 
  	Huh et al. and Schroeter are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold.)

	With respect to Claim 62, Huh et al. in view of Schroeter teach
 	wherein the content item is being consumed on the user equipment of the first user (Huh et al. [0037] FIG. 1 is a front view schematically illustrating a communication device 100 and a wireless head set 200 according to an exemplary embodiment of the present application, [0082] when message information is received in a state in which the user listens to music through the head set, using a music play function supportable by the communication device, the communication device should inform the head set of the reception of the message information, Fig. 6A S610 Receive text message, S620 Transform received text message into voice signal, S630 Playing music? Yes.)
 
	With respect to Claim 67, Huh et al. in view of Schroeter teach
 	wherein the control circuitry is further configured to: 
 	process text from the textual-based communication using a text-to-speech technique to convert the text into the audible form based on a voice of a second user, such that when sounded an audio of the communication is presented in the voice of the second user (Huh et al. [0014] receiving a text message from an external sender; determining whether a voice sample corresponding to the external sender is present in a storage unit of the communication device; transforming the received text message into voice data using the voice sample corresponding to the external sender if the voice sample is present in the storage unit, [0078] When a text message is received (S510), the communication device checks whether there is a voice sample of the associated external sender (S520). This checking may be achieved by checking, by the controller 110, whether there is a voice sample of the external sender in the database unit (hereinafter, referred to as a "storage unit") 164 of the voice transformer 160, [0079] If there is a voice sample of the external sender, a voice transform is executed using the voice sample of the external sender (S530). The voice transform is executed through the voice transform unit 163 of the voice transformer 160. The message transformed into voice data is sent to the head set 200 via the Bluetooth module 170 (S540).)

 	With respect to Claim 68, Huh et al. in view of Schroeter teach
 	wherein a remote server is associated with a social network, and wherein the textual-based communication is a communication on the social network (Schroeder [0021] Fig. 1A, The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device is a small, handheld computing device, a desktop computer, or a computer server, [0029] the notification of communication is an incoming phone call, email, video conference, or SMS message, [0045] Computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. Computer-executable instructions also include program modules that are executed by computers in stand-alone or network environments.)

 	With respect to Claim 69, Huh et al. in view of Schroeter teach
 	wherein the control circuit is configured to: 
 	determining a priority level associated with a second user (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name...Another example includes if you receive an email from a co-worker, information about the co-worker is converted to speech, such as “Sam Smith just wrote you an urgent email about the quarterly report.”, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold); and 
 	in response to determining the priority level exceeds a priority threshold assigned by the first user, transmitting a request to generate an audible signal unique to the second user, the audible signal identifying the second user to the first user (Schroeter [0030] the method includes converting information related to the notification to speech (204). In one aspect, information related to the notification is one or more of a telephone number, an area code, a geographic origin of the request, caller ID, a voice message, address book information, a text message, an email, a subject line, an importance level, a photograph, a video clip, metadata, an IP address, or a domain name...Another example includes if you receive an email from a co-worker, information about the co-worker is converted to speech, such as “Sam Smith just wrote you an urgent email about the quarterly report.”, [0032] In another aspect of outputting the information as speech, the information is only outputting to the user if the notification is assigned an importance level of the notification is above a dynamic or static threshold.)

4.	Claims 53, 63 are rejected under 35 U.S.C.103 as being unpatentable over Huh et al. (US 2009/0228278 A1) in view of Schroeter (US 2009/0259472 A1) and Sommer (US 2009/0187956 A1.)

 	With respect to Claim 53, Huh et al. in view of Schroeter teach all the limitations of Claim 51 upon which Claim 53 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein the content item is being consumed on a device other than the user equipment of the first user.  
	However, Sommer teaches
 	wherein the content item is being consumed on a device other than the user equipment of the first user (Sommer et al. [0011] the subscriber may receive short text message (SMS) on a mobile phone or instant messages (IM) on a computer while watching TV, where again the subscriber will be interrupted in order to attend to these received messages.)
 	Huh et al., Schroeter and Sommer are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of integrating features and functions of voice and/or data services with IPTV service through a TV console as taught by Sommer for the benefit of sending the textual message to the TV (Sommer Fig. 4 elements 405, 450, 460, [0011] the subscriber may receive short text message (SMS) on a mobile phone or instant messages (IM) on a computer while watching TV, where again the subscriber will be interrupted in order to attend to these received messages.)

 	With respect to Claim 63, Huh et al. in view of Schroeter teach all the limitations of Claim 61 upon which Claim 63 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein the content item is being consumed on a device other than the user equipment of the first user.  
	However, Sommer teaches
 	wherein the content item is being consumed on a device other than the user equipment of the first user (Sommer et al. [0011] the subscriber may receive short text message (SMS) on a mobile phone or instant messages (IM) on a computer while watching TV, where again the subscriber will be interrupted in order to attend to these received messages.)
 	Huh et al., Schroeter and Sommer are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of integrating features and functions of voice and/or data services with IPTV service through a TV console as taught by Sommer for the benefit of sending the textual message to the TV (Sommer Fig. 4 elements 405, 450, 460, [0011] the subscriber may receive short text message (SMS) on a mobile phone or instant messages (IM) on a computer while watching TV, where again the subscriber will be interrupted in order to attend to these received messages.)

5.	Claims 54-56, 64-66 are rejected under 35 U.S.C.103 as being unpatentable over Huh et al. (US 2009/0228278 A1) in view of Schroeter (US 2009/0259472 A1) and Jonsson (US 2011/0131207 A1.)

With respect to Claim 54, Huh et al. in view of Schroeter teach all the limitations of Claim 51 upon which Claim 54 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein determining the urgency level of the textual-based communication comprises: 
 	identifying one or more keywords included in the textual-based communication; and
 	determining the urgency level of the textual-based communication by cross- referencing the identified keywords with a database of keywords associated with a high level of urgency.  
	However, Jonsson teaches 
 	wherein determining the urgency level of the textual-based communication comprises: 
 	identifying one or more keywords included in the textual-based communication (Jonsson [0074] Keyword extractor 530 may extract keywords or key phrases from the filtered text messages); and
 	determining the urgency level of the textual-based communication by cross- referencing the identified keywords with a database of keywords associated with a high level of urgency (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)
 	Huh et al., Schroeter and Jonsson are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of the keyword extractor as taught by Jonsson for the benefit of ranking the priority of the text message (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

With respect to Claim 55, Huh et al. in view of Schroeter and Jonsson teach
 	wherein the database of keywords associated with a high level of urgency is generated based on a user profile of the first user (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

With respect to Claim 56, Huh et al. in view of Schroeter and Jonsson teach
 	wherein the database of keywords associated with a high level of urgency includes names of sporting event competitors, actors, actresses, directors, and sporting event scores (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

  	With respect to Claim 64, Huh et al. in view of Schroeter teach all the limitations of Claim 61 upon which Claim 64 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein the control circuitry, when determining the urgency level of the textual-based communication, is configured to: 
 	identify one or more keywords included in the textual-based communication; and
 	determine the urgency level of the textual-based communication by cross-referencing the identified keywords with a database of keywords associated with a high level of urgency.  
 	However, Jonsson teaches 

 	identifying one or more keywords included in the textual-based communication (Jonsson [0074] Keyword extractor 530 may extract keywords or key phrases from the filtered text messages); and
 	determining the urgency level of the textual-based communication by cross- referencing the identified keywords with a database of keywords associated with a high level of urgency (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)
 	Huh et al., Schroeter and Jonsson are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of the keyword extractor as taught by Jonsson for the benefit of ranking the priority of the text message (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

With respect to Claim 65, Huh et al. in view of Schroeter and Jonsson teach
 	wherein the database of keywords associated with a high level of urgency is generated based on a user profile of the first user (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

With respect to Claim 66, Huh et al. in view of Schroeter and Jonsson teach
 	wherein the database of keywords associated with a high level of urgency includes names of sporting event competitors, actors, actresses, directors, and sporting event scores (Jonsson [0075] Keyword ranker 540 may rank the extracted keywords based on one or more criteria, [0099] keywords or key phrases may be ranked based on a user’s preferences. A user may indicate one or more interests in a user profile associated with the user, and keyword extractor 530 may tag keywords or key phrases with a topic. For example, a particular user may be interested in sports, and keywords or key phrases that are tagged with a sport topic may be ranked higher when being provided to the particular user.)

6.	Claims 60, 70 are rejected under 35 U.S.C.103 as being unpatentable over Huh et al. (US 2009/0228278 A1) in view of Schroeter (US 2009/0259472 A1) and May et al. (US 7650170 B2.)

 	With respect to Claim 60, Huh et al. in view of Schroeter teach all the limitation of Claim 59 upon which Claim 60 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein the audible signal is sounded before the textual-based communication is presented in the audible form.  
	However, May et al. teach 
 	wherein the audible signal is sounded before the textual-based communication is presented in the audible form (May et al. col. 7 lines 53-55 The device can be set to have unique ring tones when an incoming call is from the text-to-speech server.)
 	Huh et al., Schroeter and May et al. are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious The device can be set to have unique ring tones when an incoming call is from the text-to-speech server.)

 	With respect to Claim 70, Huh et al. in view of Schroeter teach all the limitation of Claim 69 upon which Claim 70 depends. Huh et al. in view of Schroeter fail to explicitly teach
 	wherein the audible signal is sounded before the textual-based communication is presented in the audible form.  
	However, May et al. teach 
 	wherein the audible signal is sounded before the textual-based communication is presented in the audible form (May et al. col. 7 lines 53-55 The device can be set to have unique ring tones when an incoming call is from the text-to-speech server.)
 	Huh et al., Schroeter and May et al. are analogous art because they are from a similar field of endeavor in the Signal processing and application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of transforming received text message into voice signal and automatically reducing the volume level of the music when the voice signal is received as taught by Huh et al., using teaching of importance level as taught by Schroeter for the benefit of converting the text message into audible form, using teaching of unique ring tones for an incoming call which comes from text-to-speech server as taught by May et al. for the benefit of signaling a user an incoming call coming from text-to-speech server (May et al. col. 7 lines 53-55 The device can be set to have unique ring tones when an incoming call is from the text-to-speech server.)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.

b.	Rye et al. (US 2007/0279247 A1.) In this reference, Rye et al. disclose a method for converting the alert to speech if the remote does not have a display. 
c. 	Kuboyama (US 2004/0186728 A1.) In this reference, Kuboyama et al. disclose a method for superposing the notification on the music. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655